Order entered November 9, 1938, modified by striking therefrom the time limitation and other conditions to the granting thereof, and by including among the books and papers to be produced at the examination the canceled checks in question and the minute book of the corporation, and as modified, affirmed, with twenty dollars costs and disbursements to appellant. Appeal from order entered December 5, 1938, denying motion to resettle, dismissed, without costs. No opinion. Settle order on notice. Present — Martin, P. J., O’Malley, Townley, Glennon and Untermyer, JJ.